HAMBLEN, J., concurring: I concur in the conclusion of the majority based upon the limited factual circumstances involved. If a discretionary act of the board of directors of a shareholder corporation to redeem stock dividends becomes a routine matter, it might, in my opinion, develop into an “option” that arises after the distribution or a distribution pursuant to a “plan.” See secs. 1.305-2(a) and 1.305-3(b), Income Tax Regs. In such a situation, it seems the redemptions might be periodic rather than isolated. The broad rules of section 305 could invoke different considerations under other circumstances. Sterrett, Cohen, and JACOBS, JJ., agree with this concurring opinion.